This is a companion case to Texas Employers Insurance Association v. Mrs. Maranda Russell et al this day decided. (127 Tex. 230, 91 S.W.2d 317). The defendants in error are the beneficiaries under the Workmen's Compensation Law of J. H. Snyder, who lost his life in the same explosion that took the life of J. B. Russell. In the Russell case the evidence was introduced, after which a peremptory instruction was given in favor of the Texas Employers Insurance Association, while in this case a general demurrer was sustained to the petition of the claimants. Counsel have agreed that the judgment in the *Page 229 
Russell case should control the decision in this case. Acting on that agreement the Court of Civil Appeals wrote no opinion herein, but merely made the notation that the same was reversed and remanded because that disposition had been made of the Russell case. Giving effect to the agreement, we direct that the same order be entered herein as that entered in the other case. Accordingly, it is ordered that the judgment of the Court of Civil Appeals be reversed and that of the trial court be affirmed.
Opinion adopted February 2, 1936.
Rehearing overruled April 15, 1936.